Notice of Pre-AIA  or AIA  Status
Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered but are moot in view of new grounds of rejections.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Automated Driving System Toolbox (TM) - Reference - Matlab R2017b", hereinafter, “Matlab” in view of Marlin, “Wide area search and engagement simulation validation”, hereinafter, “Marlin”. 
With regarding to claims 1, 20, Matlab discloses a method of providing a graphical user interface (GUI) for simulating target detection and recognition, and a non-transitory computer readable storage medium having one or more computer programs stored therein associated with multiple layers of a tactical information system including providing a user entry area for receiving user entered ground truth attributes defining one or more respective simulated physical objects (pages 1-2 to 1-3); providing a user entry area for receiving user entered collection attributes associated with one or more collections for defining one or more collections, each collection being a simulation of automated target recognition applied to simulated sensor output associated with simulated sensing of the one or more simulated physical objects (page 2-2, subsection entitled “Description”), simulating detection of the one or more simulated physical 
With regard to claim 2, Matlab discloses outputting the detection data to a processing device that receives detection data as simulated automatic target recognition data and makes autonomous tactical determination using real or simulate automatic target recognition data (page 2-2, subsection entitled “Description”, first paragraph).

With regard to claim 4, Matlab discloses providing a user entry area for receiving scenario input, the scenario input including a map, a region of interest relative to the map and a time of interest that defines a start and end time for simulation of the target detection (pages 4-1 to 4-12).
With regard to claim 5, Matlab discloses providing a user entry area for controlling playback of the displayed detection data (pages 4-1 to 4-12).
With regard to claim 6, Matlab discloses the user entry area for controlling playback of the displayed detection data includes a user entry area for receiving user entry selections that determine whether or not to display at least one of ground truths defined by the ground truth attributes, detected objects that correspond to the ground truths, and detected objects that are false alarms and do not correspond to the ground truths (pages 4-1 to 4-12).
With regard to claim 7, Matlab discloses simulating the target detection includes determining at least one of a geolocation and an object type of each of the detected objects, the detection data including geolocation data and object type data associated with the detected geolocation and object type, respectively, of the respective detected objects and displaying the detection data includes displaying at least one of the geolocation and object type of each of the detected objects (pages 4-1 to 4-12).
With regard to claim 8, Matlab discloses providing a map interface that streams imagery from the map (pages 4-1 to 4-12).

With regard to claim 10, Matlab discloses the map interface including at least a portion of the user entry area for receiving the user entered ground truth attributes (pages 4-1 to 4-12).
With regard to claim 11, Matlab discloses the detection data includes geolocation data associated with a detected geolocation of the respective detected objects, the method further comprising randomly determining the geolocation data of one of the detect objects using the at least one stochastic algorithm and displaying the detection data includes displaying the detected object using its associated geolocation data (pages 2-11 to 2-32; 4-343 to 4-352).
With regard to claim 12, Matlab discloses applying an interpolation function to determine the geolocation associated with at least one respective selected time wherein displaying the detection data includes displaying the detected object at the at least one selected time using the associated geolocation (pages 2-11 to 2-32; 4-343 to 4-352).
With regard to claim 13, Matlab discloses the at least one uncertainty attribute includes a random error covariance and the method further comprises using a geolocation determined in association with a selected time of the at least one selected time to draw at least one sample from a probability distribution that applies the random error covariance to cause the geolocation of the selected object associated with the at least one respective selected time to be generated as a random geolocation (pages 2-11 to 2-32; 4-343 to 4-352).

With regard to claim 15, Matlab discloses the at least one uncertainty attribute further includes a time decorrelation parameter, wherein the collection attributes associated with a collection indicated whether the simulated sensing by the simulated sensors is single-frame or multi-frame and when the collection attributes associated with the collection indicated that the simulated sensing is multi-frame, the method further comprising applying an interpolation function to interpolated multiple geolocations of the detected object at different times associated with the collection at uniform time intervals specified by the time decorrelation parameter and using an interpolated positon of the multiple interpolated positions to draw the at least one sample from the probability distribution that applies the random error covariance (pages 2-11 to 2-32; 4-343 to 4-352).
With regard to claim 16, Matlab discloses the ground truth attributes specify an object type in association with the respective simulated physical objects, the detection data includes the detected object type and the detected objects are displayed in association with their respective detected object types and the method further comprises determining the detected object type by using the at least one stochastic algorithm and categorizing the one of the detected objects as a false alarm when the 
With regard to claim 17, Matlab discloses the method further comprising determining whether or not one of the simulated physical objects is simulated to be detected based on the at least one uncertainty attribute, and wherein displaying the detection data includes only displaying detection data for a detected object if it corresponds to a simulated physical object hat was determined to be detected (pages 2-11 to 2-32; 4-343 to 4-352).
With regard to claim 18, Matlab discloses the collection attributes defining a false detection rate, the method further comprising adding a random number of false detections that do not correspond to information in the ground truth attributes using the at least one stochastic algorithm that applies the false detection rate and assigning the detected object type for each of the false detections to be a randomly drawn object type from an eligibility list of object types indicated to be eligible to be detected by the collection, wherein displaying the detection data includes displaying an object that corresponds to each to the false detection in association with the detected object type assigned for that false detection (pages 2-24, 2-26 and 4-319).
With regard to claim 19, Matlab discloses providing a user entry for receiving a user entered false alarm to be included in the collection attributes associated with a collection of the one or more collections, wherein the false alarm object does not correspond to simulated detection of any of the one or more simulated physical objects defined by the ground truth attributes, wherein displaying the detection data includes .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 12, 15, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 11, 19 of copending Application No. 16/133340 and Claims 1, 12, 15, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 11, 19 of copending Application No. 16/133329. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims comprise the same elements, albeit recited in a different sequence with different verbiage.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao L. Phan whose telephone number is (571)272-6976.  The examiner can normally be reached on Mon-Tue, Thurs-Fri. 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DAO L PHAN/Primary Examiner, Art Unit 3648